[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-10511         ELEVENTH CIRCUIT
                            Non-Argument Calendar    NOVEMBER 17, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 1:10-cr-00007-WLS-TQL-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

JOE NATHAN MORGAN,

                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Georgia
                         _________________________

                               (November 17, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges

PER CURIAM:

      Gerald B. Williams, appointed counsel for Joe Nathan Morgan in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Morgan’s conviction and

sentence are AFFIRMED.




                                         2